 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Thread Company and Amalgamated Cloth-ing & Textile Workers Union, AFL-CIO, CLC.Case 11-CA-1070611 May 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 20 July 1983 Administrative Law JudgeHutton S. Brandon issued the attached decision.The Respondent, the General Counsel, and theCharging Party filed exceptions and supportingbriefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,landconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts asits Order the recommended Order of the adminis-trative law judge and orders that the Respondent,American Thread Company, Rosman, North Caro-lina, its officers, agents, successors, and assigns,shall take the action set forth in said recommendedOrder.The Charging Party and the Employer have excepted to some of thejudge's credibility findings. The Board's established policy is not to over-rule an administrative law judge's credibility resolutions unless the clearpreponderance of all the relevant evidence convinces us that they are in-correct. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d362 (3d Cir. 1951). We have carefully examined the record and find nobasis for reversing the findings.2 In finding that the Respondent violated Sec. 8(aXl) by illegal surveil-lance of employees during their breaks, the judge relied in part on animusevidenced in an administrative law judge's decision in Cases II-CA-10358 and lI-CA-10531, in which the Respondent was found, inter alia,to have violated Sec. 8(aX5) by improperly withdrawing recognition ofthe Union. Because that decision is presently before the Board on excep-tions, we do not rely on the findings therein. Our review of the recordand the judge's decision herein, however, convinces us that the otherbases for the finding of surveillance are sufficient.DECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge.This case was tried at Brevard, North Carolina, on April11 and 12, 1983. The charge was filed by AmalgamatedClothing & Textile Workers Union, AFL-CIO, CLC(the Union), on December 1, 1982.1 The complaint wasAll dates are in 1982 unless otherwise indicated.issued on January 13, 1983, and alleges that AmericanThread Company (Respondent or the Company) violatedSection 8(a)(3) and (1) of the National Labor RelationsAct, in denying 4 hours of overtime work to its employ-ee Virgil Ramey on August 23, and in suspending anddischarging Ramey in October all because of his unionactivity and support. In addition to the issue of the legal-ity of Ramey's suspension and discharge under the Act,additional issues regarding independent violations of Sec-tion 8(a)(1) of the Act are presented by complaint allega-tions alleging that Respondent interfered with, re-strained, and coerced its employees in violation of Sec-tion 7 of the Act by: (1) discontinuing its practice of al-lowing employees to leave the plant prior to quittingtime, (2) harassing employees by informing them thatthey could no longer discuss union-related matters in theplant, and (3) more closely watching employees duringbreaktimes because of their union activities.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel, the Union, and Re-spondent, I make the followingFINDINGS OF FACTI. JURISDICTIONThe complaint alleges, and Respondent by its answeradmits, that Respondent is a New Jersey corporation en-gaged in the manufacture and sale of textile productswith a plant at Rosman, North Carolina, the only loca-tion herein involved. It is further alleged and admittedthat during the 12-month period prior to issuance of thecomplaint, Respondent received goods and raw materialsvalued in excess of $50,000 at its Rosman, North Caroli-na facility directly from outside the State of North Caro-lina, and during the same period shipped goods and ma-terials valued in excess of $50,000 directly to points out-side the State of North Carolina. Respondent admits, andI find, that it is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.The complaint further alleges, Respondent admits, and Ifind, that the Union is a labor organization within themeaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundBy way of background, the parties stipulated that in1978 the Union was elected as collective-bargaining rep-resentative of Respondent's employees in a productionand maintenance bargaining unit at Respondent'sRosman, North Carolina plant. Subsequently, Respond-ent and the Union negotiated a collective-bargainingagreement effective to September 15, 1981. On July 6,1981, a new economic agreement negotiated pursuant toa wage reopener clause in the agreement became effec-tive, and the parties commenced negotiations on noneco-nomic issues on August 13, 1981. However, no agree-ment was ever reached, and on February 8, 1982, Re-spondent refused to recognize and bargain further withthe Union claiming it had been presented with evidence270 NLRB No. 103526 AMERICAN THREAD CO.that a majority of employees no longer desired to be rep-resented by the Union. That refusal to bargain becamethe subject of unfair labor practice charges in Cases II -CA-10358 and 11-CA-10531. A consolidated complaintand notice of hearing issued on September 8, and a hear-ing was held on September 13 and 14 before Administra-tive Law Judge Lawrence W. Cullen.2The alleged discriminatee in this case, Virgil Ramey,attended the hearing on September 13 and 14, although itdoes not appear that he testified in the proceeding.Ramey, who was employed by Respondent from 1962until October 20 when he was discharged, became presi-dent of the local union in June after having served asvice president beginning in March and further havingserved on the Union's executive board beginning in April1981. It was stipulated by the parties that the charge inCase 11-CA-10358, as filed, had included an allegationthat Ramey had been discriminatorily suspended by Re-spondent for 3 days in February 1982. However, that al-legation of the charge was dismissed subsequent to inves-tigation.Notwithstanding Respondent's refusal to recognize andbargain with the Union, Ramey continued in his unionactivities by distributing handbills approximately once amonth and collecting union dues from employees in theplant. There is no contention that Respondent was notaware of Ramey's union activities.B. The Alleged 8(a)(1) Violations1. Discontinuation of the practice of allowingemployees to leave the plant prior to quitting timeRamey testified that his shift ended at midnight. It hadbeen his practice for a long period of time prior toAugust to leave the plant 5 minutes early and proceed tohis vehicle where he awaited the end of the shift and re-lease of the employees. He remained in his vehicle in theparking lot until the parking lot was largely emptied inorder to ensure that employees were able to start theircars and to be prepared for any other problems whichmight arise in connection with the employees' departurefrom the plant. There is no dispute that Respondent wasaware of Ramey's practice in this regard and had con-doned it. However, in early August, Ramey left the plantin accordance with his practice and awaited the end ofthe shift in his vehicle. However, upon the buzzer sound-ing for the end of the shift at midnight, he immediatelyproceeded to the plant gate where he started handbillingthird-shift employees. According to Ramey's testimony,the following day he was called in to the office of hissupervisor, Plant Engineer Hubert Dyar, who told himthat he would no longer be allowed to leave the shopuntil the buzzer sounded. Ramey testified that Dyar ex-plained that Personnel Manager Chester Kilpatrick statedthat it was not fair to the other employees to allow himto leave early.Dyar, in his testimony for Respondent, admitted thathe had instructed Ramey not to leave the plant early but2 The administrative law judge issued his decision in the matter onMay 10, 1983, finding, inter alia, that Respondent had unlawfully refusedto recognize and bargain with the Union. See JD-(ATL)-35-83.placed the incident as occurring on June 17. To supportthe date of the incident, Dyar entered a note on Ramey'spersonnel records reflecting that Dyar had talked toRamey about canteen breaks and leaving the workplacebefore the shift change signal. I find Dyar's notation is amore likely accurate reflection of the date of the event.In his testimony, Dyar stated that Respondent had con-ducted an attitude survey among its employees prior toJune 17 and had ascertained that the employees wereconcerned about unfair or unequal treatment. Neverthe-less, Dyar's testimony reflects, and I conclude, that hestopped Ramey from leaving early because it had beenreported to him that Ramey had left early and went tothe highway to hand out union literature. Based onDyar's testimony, the timing of the curtailment ofRamey's early leaving privilege the day followingRamey's handbilling, and the failure of the record to re-flect the date of the employee attitude survey, I con-clude, and find, that Dyar's action was responsive toRamey's early leaving in order to handbill.The complaint alleges, and the General Counselargues, that Dyar's action withdrawing Ramey's privi-lege of allowing him to leave work before midnight con-stituted an imposition of less favorable working condi-tions on him because of his union activities. This, theGeneral Counsel contends, was an 8(a)(l) violation. Re-spondent argues initially that the change in allowingRamey to leave early was not responsive to his union ac-tivity. This argument ignores Dyar's testimony as well asthe timing of Respondent's actions which I have alreadyfound above clearly revealed that the action againstDyar was responsive to his handbilling. Respondent fur-ther argues that its action in curtailing Ramey from leav-ing early could not have interfered with his union activi-ty because there was no showing that it would have beenmore difficult for Ramey to conduct activity on behalf ofthe Union by staying and working in the plant ratherthan, as before, hopefully working in the parking lot byattending to possible problems which might arise.Since I have found above that Dyar's action was di-rectly responsive to Ramey's handbilling, the issue withrespect to the 8(a)(1) violation here is whether Ramey,by handbilling, breached the consideration for which theprivilege of leaving the plant early was granted, i.e., toensure that employees were able to start their cars andleave the premises without "problems." I conclude thathe did not. While Ramey admittedly left the employeeparking lot immediately at the shift change time on thenight in issue, the record does not establish that his hand-billing was so far removed from the parking lot that hecould not have fulfilled his functions in assisting the em-ployees with any "problems" which may have come up.There was clearly no evidence that "problems" arosewhich he did not attend to during the evening of thehandbilling. Moreover, it appears that during the periodof Ramey's handbilling, he remained available at the en-trance to Respondent's parking lot while the employeeparking lot was being emptied. It is, thus, not so clearthat Ramey breached the consideration for which theprivilege was granted, and indeed Dyar in his remarks toRamey on the subject made no specific contention in this527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDregard. Under these circumstances, I conclude that Re-spondent's reaction to Ramey's handbilling on June 17was retaliatory in nature and thus constituted interfer-ence in violation of Section 8(a)(1) of the Act as allegedin the complaint. Cf. K-Mart Corp., 255 NLRB 922, 925(1981).2. Alleged harassment of employeesThe complaint alleges that Respondent, through Dyaron September 14, harassed its employees by informingthem they could no longer discuss union-related mattersin its plant. This allegation is based on Ramey's testimo-ny that on returning to the plant on September 14, afterhaving spent 2 days at the hearings in Cases 11-CA-10358 and 11-CA-10531, he was told by Dyar that Dyarknew that Ramey had been downtown and, "everybodywanted to know what was going on and he didn't want[Ramey] a-ganging up and holding no conventions."3Dyar admitted that he had talked to Ramey after theprior hearing, but said he told Ramey that there was alot of curiosity out in the plant and that people weregoing to want to know just what took place at the hear-ing. Dyar said he told Ramey not to "be bunching uptalking, just to go ahead and run his job as usual."The General Counsel views Dyar's remark as broadlyprohibiting any discussions of the Union in the plant and,accordingly, argued that such broad prohibition violatedSection 8(a)(1) of the Act. Respondent, on the otherhand, argues in its brief that Dyar's statement was limit-ed to "bunching up" and talking with the employeesrather than running his job as usual. Accordingly, iturged that Dyar's remarks did not constitute a broadprohibition against soliciting or union discussion and,therefore, was not violative of Section 8(a)(l) of the Act.I concur in the position of Respondent on this issue.Based on Ramey's own version of Dyar's remarks, allthat Dyar prohibited was "ganging up and holding con-ventions." It cannot realistically be viewed as a bar toRamey's talking specifically to employees about theUnion or, for that matter, any subject matter in general.Furthermore, I credit Dyar's testimony, not specificallycontradicted by Ramey in this regard, to the effect thathe told Ramey to run his job as usual. Thus, in context,Dyar's admonition to Ramey not to "gang up" can onlybe considered as a bar to that discussion with employeeswhich would interfere with Ramey's work. Since gang-ing up or discussions on Ramey's breaktime would notinterfere with his work, Dyar's admonition cannot besaid to entend to Ramey's breaktime. Accordingly, Iconclude that the complaint allegation based on Dyar'sstatement lacks merit and must be dismissed.3. The alleged close observation of employeesduring breaktimesAccording to the complaint Respondent through threesupervisors, Second-Shift Supervisor Keith Boley, Fin-ishing Department Supervisor Leon Sheldon, and ShiftSupervisor Ernest Galloway, during the period JuneI Ramey filed a grievance on Dyar's statement claiming undue harass-ment even though Respondent refused to process the grievance due to itsrefusal to recognize the Union.through October 18, more closely watched employeesduring breaktimes because of their union activities, de-sires, and sympathies. Ramey testified that when he as-sumed duties on the Union's executive board, he wascalled into the office of Dyar who told him that hecould not have his whole second shift running aroundfreely over the mill, and he was going to have to tightenthe belt. He told Ramey, who as an electrical trouble-shooter in the plant and who previously took his breakswhenever he decided to, that he would have to take hisbreaks at certain specified time periods. The second-shiftjanitor, Alfred Morgan, who was also on the Union's ex-ecutive board, was also given specified breaktimes differ-ent from those of Ramey. According to Ramey some-time after he became president of the Union, Boley,Sheldon, and Galloway usually were present during thetime that Ramey took his breaks. Ramey testified thatone would sit in the smoking booth near the entrance ofthe canteen where Ramey would take his breaks, whileanother of the supervisors would pass through the can-teen during the break, and the third would be in the em-ployee hallway entrance as Ramey would leave hisbreak. Ramey's testimony in the foregoing respects wascorroborated by employee Martha Brown who is also re-cording secretary for the Union and with whom Rameyusually took his breaks. In addition, Brown testified thatshe overheard Boley tell employee Jack Lance once thatthey were watching Ramey and reporting everything tohis supervisor. Both Ramey and Brown testified thatthey conducted union business between themselvesduring breaks and also collected union dues at suchtimes.Respondent did not dispute that its supervisors ob-served and checked on Ramey during his breaktimes.Thus, Galloway admitted that he had seen Ramey duringpractically each of Ramey's breaks during the course ofRamey's workday. Boley testified that he watchedRamey in the breakroom on occasion, but denied that hedid it in collaboration with any other supervisor. WhileBoley had no specific supervisory authority over Ramey,Boley admitted that he conducted his observation ofRamey "strictly on my own or when I was instructedto." Sheldon also admitted to checking on Ramey in thecanteen in order to see how long he was staying onbreaks.The General Counsel in his brief argued that Respond-ent, in more closely watching Brown and Ramey be-cause of their union activities, violated Section 8(a)(1) ofthe Act, citing Peavey Co., 249 NLRB 853, 857-858(1980), enfd. as modified 648 F.2d 460 (7th Cir. 1981).While conceding to some close observation of Ramey,Respondent argues that its action in this regard wasbased on prior experience with Ramey in spending toomuch time on breaks and away from his work. Ramey asa troubleshooter had the run of the mill during thesecond shift when his direct supervisor, Dyar, whoworked days, was not present. It was, therefore, neces-sary to have "contact men" to whom Ramey reportedon the second shift so that his whereabouts could beknown by supervision. Galloway served in the capacityas Ramey's contact man until October 1981 after which528 AMERICAN THREAD CO.Sheldon became Ramey's contact. Respondent contendsalso that its observation of Ramey was not discriminato-ry because other employees had also been observed ontheir breaks. In this regard, Respondent pointed to nota-tions in the personnel file of employee Jack Lance pre-pared by Boley and dated June 14, 1978, reflecting thatBoley had timed Lance during his breaks on that day.Entries in Ramey's personnel file maintained by Re-spondent and received in evidence show a warning toRamey regarding excessive breaks in March 1979, aswell as on June 17 when Dyar also suspended Ramey'sprivilege of leaving the plant early as related above. Be-cause of the nature of Ramey's job, and the fact that hegenerally worked without immediate and direct supervi-sion, monitoring of his breaktimes to some extent mayhave been warranted. However, the evidence here re-veals that Respondent went far beyond occasionallychecking on Ramey's breaktime. The testimony ofBrown, who impressed me as a very candid and particu-larly credible witness notwithstanding an admitted closepersonal relationship with Ramey, establishes that the ob-servation of Ramey and herself by Galloway, Boley, andSheldon during breaktimes was only slightly short ofconstant.Even assuming that there was no concerted effortamong the three supervisors to watch Ramey, they alladmit to a degree of observation not shown to have beenaccorded to any other employee. The almost constant at-tention of the three supervisors to Ramey's breaks couldhardly be warranted by only two prior warnings ofRamey for excessive breaktime. I conclude on the cred-ited testimony of Brown, corroborated by Ramey andlargely supported by the admissions of Galloway, Boley,and Sheldon that the close observation of Ramey wasdesigned to interfere with his union activities as well asthat of Brown since the two frequently discussed unionmatters and conducted union business during breaktimes.The fact that Ramey was not individually intimidated bythis close supervisory observation and, indeed, conduct-ed his union business and dues collections during hisbreaks to spite such observation, does not preclude theexistence of the 8(a)(l) violation by Respondent which Ifind occurred. It is not the actual effect of Respondent'sconduct which determines the violation but the tendencyof such conduct to be coercive. See, e.g., NLRB v.Huntsville Mfg. Co., 514 F.2d 723, 724 (5th Cir. 1975);NLRB v. Camco, Inc., 340 F.2d 803, 804 fn. 6 (5th Cir.1965). In the instant case, in view of Respondent's oppo-sition to the Union reflected by its withdrawal of unionrecognition, the legality of which was pending litigation,Respondent's conduct in the close observation of Rameywas coercive and violative of Section 8(a)(l) of the Actas alleged.C. The Alleged 8(a)(3) Violations1. The alleged discriminatory denial of overtime toRameyRamey was one of three "troubleshooter" electriciansemployed by Respondent, one for each of Respondent'sthree shifts. Ramey testified that usually if the third-shiftelectrician was going to be absent, Ramey as the second-shift electrician stayed over for 4 hours on the third shiftto cover for the electrician with the remaining 4 hours ofthe third shift being covered by the first-shift electricianwho was called in early. When the first-shift electricianwas absent, the third-shift electrician stayed over 4 hoursand Ramey, as the second-shift electrician, was called in4 hours early. Ramey testified, however, that this proce-dure changed on August 23, when the first-shift electri-cian was absent and Ramey was not called in 4 hoursearly to cover for the absent electrician although thethird-shift electrician, Thomas Whitman, worked 4hours' overtime on the first shift. Ramey's testimony re-garding the practice was generally supported by DavidBriggs, the first-shift electrician, and second-shift electri-cian Whitman.The General Counsel argues, and the complaint al-leges, that denial of the 4 hours of overtime to Ramey onAugust 23 was discriminatory. In this regard, the Gener-al Counsel relies on the fact that Ramey was the onlyunion officer of the three electricians, the fact that Re-spondent departed from its normal procedures, and thefact that Respondent demonstrated union animus as re-flected in the violations alleged in this case as well as inthe prior unfair labor practice cases.Respondent through its witnesses denied that its failureto call Ramey in 4 hours early on August 23 was unlaw-ful. Respondent contends that there was no obligationunder the expired collective-bargaining agreement withthe Union which it was still applying, notwithstanding itsrefusal to recognize the Union, which dictated that itassign an electrician overtime in the absence of anotherone. Moreover, Kilpatrick testified that at times thework of absent electricians was not covered by anotherelectrician. Moreover, Dyar testified that, because theday shift employs more employees and maintenance per-sonnel, there is less need to specifically call in an electri-cian because there are other people available on the shiftwho can pitch in and fill the void of the absent electri-cian. The parties stipulated that the day-shift electricianwas absent for partial days on March 4 and August 11without the position being filled by either the second- orthird-shift electricians. Similarly, it was stipulated thatthe first-shift electrician was absent for a full day onApril 3, a Saturday, which is not normally a workday,and his position was not covered by either Ramey or thethird-shift electrician.With respect to August 23, Dyar explained that it wasnecessary to hold over the third-shift electrician in theabsence of the first-shift electrician because a specificspinning frame was down materially affecting produc-tion. This third-shift electrician worked for 3 hours get-ting the machine operative. And according to the third-shift electrician, Whitman, after he completed his workon the spinning frame, a roving machine went "down"and he stayed an extra hour at Dyar's request to get thatrunning. He testified that as far as he knew all problemswere taken care of at the time he went home. Respond-ent contends that this clearly shows that there was529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsimply no need to call Ramey in early.4Finally, Re-spondent argues that, although it did not offer Rameyovertime on August 23, Ramey had previously told Dyarthat he did not want overtime. This contention is basedon Ramey's own testimony wherein he conceded that hemay have told Dyar something to "that effect." Never-theless Ramey testified that he was available for over-time work on August 23.Respondent's knowledge of Ramey's union activities,its close observation of Ramey in violation of the Act aspreviously found, and its opposition to the Union gener-ally when considered in light of its normal practices re-lated by Ramey, Briggs, and Whitman, of calling electri-cians in for overtime to replace an absent electrician, Ifind, establish a prima facie case of discrimination againstRamey. Establishment of the prima facie case shifts toRespondent the burden of rebutting the General Coun-sel's case by demonstrating that it would not have calledRamey in for overtime on August 23 without regard tohis union activities. Wright Line, 251 NLRB 1083 (1980),enfd. 662 F.2d 899 (Ist Cir. 1982). I am satisfied herethat Respondent has successfully rebutted the GeneralCounsel's case. The stipulation that there have been atleast three occasions when the first-shift electrician hadnot been replaced undermines the General Counsel'scontention regarding the consistency of the past practice.Moreover, even if two of the absences involved in thestipulation were less than a full 8 hours in duration, itnevertheless serves to substantiate Respondent's argu-ment that it was not always necessary to replace the day-shift electrician. And the General Counsel's evidencedoes not specifically contradict the absence of a need toreplace the first-shift electrician on the afternoon ofAugust 23. That Ramey may have had work waiting forhim when he came in on that date does not establish thatan emergency existed which warranted immediate atten-tion on an overtime basis. Nor does it establish that Re-spondent consciously underwent a loss in production oc-casioned by a "down" machine simply to avoid callingRamey in for 4 hours of overtime because of his unionactivity.Finally, while Ramey contended he was available forovertime work on August 23, I find on his own admis-sion, although reluctant and equivocal, that he had com-municated to Dyar that he did not seek overtime work.In view of this, it can hardly be argued that Respondentsought to discriminate against Ramey by denying himthat which it knew he did not want anyway. According-ly, I find no discriminatory or unlawful denial of over-time to Ramey.2. The alleged discriminatory suspension anddischarge of RameyThe events culminating in the suspension of Ramey onOctober 18, and in his discharge on October 20, whichare alleged in the complaint herein to be in violation ofSection 8(a)(3) of the Act, occurred in the late evening4 Ramey, on the other hand, testified that, on arriving at work, he wasassigned to repair a "breaker drawing" machine. He testified that judgingfrom the heat of the motor, which he replaced, the machine had beendown "a couple of hours anyway."of October 15 and the early morning of October 16.Ramey testified that while his second shift normallyended at midnight, on weekends he worked over an ad-ditional hour in order to assist in the plant shutdown forthe weekend. On Friday evening, October 15, consistentwith his usual custom on Friday nights after making hisinitial shutdown round in the plant, he took his toolpouch out to his truck in the parking lot. Also consistentwith his Friday night routine, he moved his truck "overto the front of the plant ...to keep from having towalk [as far] back out to it" when he left work.5Aftermoving his truck, Ramey reentered the plant where hesaw Supervisor Bill Sheffield who he briefly exchangedwords with. Ramey testified that thereafter he proceededto make his second and third shutdown rounds and at 1a.m. he went home. He denied that he took anythinghome with him that evening other than his tool pouch.When he reported to work on October 18, he wascalled to the office of Kilpatrick where he met Kilpa-trick and Dyar. He was told that he had been observedby some hourly employees removing a can of oil fromthe plant, and the employees had reported the matter toSupervisor Boley. Kilpatrick then told Ramey that hewas not accusing him of anything at that time, but thatthey were going to investigate the matter. Ramey deniedto Kilpatrick and Dyar that he had taken anything out ofthe plant, and said he had only gone out of the plantaround midnight to move his truck. Kilpatrick, accord-ing to Ramey, stated that it would be best if Ramey didnot work during the investigation. Accordingly, Rameydid not work October 18 or 19. On October 20, Rameywas called to the plant by Dyar and met with Dyar andKilpatrick. Ramey was told that the investigation hadbeen completed and a decision had been made to termi-nate him. He was given a separation slip which reflectedas the reason for discharge: "Removal of material fromplant without authorization. Additionally, you have beendisciplined in 1982 for other unauthorized conduct."Respondent's evidence regarding the basis for the dis-charge of Ramey was related through employees JackLance and Brian Shook and Supervisors Boley and Shef-field. Lance testified with corroboration from Shook thatthe two left the plant shortly prior to their midnightquitting time on October 15. As the two were in theparking lot preparing to leave, they observed Rameywalk out of a service bay door and set down what ap-peared to be a 5-gallon can and then reenter the plant.Lance and Shook, although not knowing whether or notRamey was authorized to take anything out of the plant,decided to report the matter to their supervisor. The tworeturned inside the plant where Lance told Boley whathe and Shook had seen.Boley testified that, following the report by Lance, hesuggested to Supervisor Sheffield that they walk out toinvestigate the matter. Boley told Sheffield to proceedthrough the inside of the plant to the service bay doorspecified by Lance, while Boley would take the outsideroute. As he went outside the plant, Boley asked employ-5 Ramey was unclear as to the exact time that he moved his truck butstated it was "about midnight"530 AMERICAN THREAD CO.ee Ray Gonce to accompany him. Boley and Gonce ar-rived at the service bay door about the same time asSheffield. Boley testified with corroboration from Shef-field and Gonce that they observed a 5-gallon can ofwhat appeared to be oil. Gonce lifted the can and deter-mined by weight that the can was approximately two-thirds to one-half full. The time was about 5 minutes tomidnight. The three went back into the plant leaving thecan where they found it.At midnight Boley left the plant, got into his car,drove it around the parking lot ascertaining with his carlights the fact that the oil can was still at the service baydoor, and then proceeded outside the parking lot to a po-sition on an adjoining road a distance of approximately180 yards from the plant. Boley testified that after beingparked for a few minutes, he observed Ramey come outof the plant, move his truck nearer the service bay doorwhere the oil can was, get out of his truck, proceed tothe service bay door, return to the truck, and lift a caninto the back of his truck. Boley placed the time asaround 12:10 a.m. After observing this, Boley proceededhome. The following day, Boley reported to Dyar whathe had seen only to the extent of Lance's report andfinding the can of oil at the service bay door.Dyar, in his testimony, related that while employeesare allowed to remove certain items from the plant withpermission, Ramey had sought no permission for remov-al of any oil. Dyar, therefore, reported the matter to Kil-patrick. The two then talked to Plant Manager LarryWalker, and an investigation was initiated. It was notuntil later in the day when Walker was discussing thematter with Boley, that Boley revealed what he had seenfrom his parked car after midnight. Boley was hesitant toreveal what he had seen and requested that Walker keepthe matter confidential because Boley felt himself vulner-able to possible reprisal by Ramey if Ramey were awarethat Boley had made an accusation against him. In thisregard, Boley explained that he was a trout farmer oper-ating on a stream a short distance downstream fromRamey's property. Boley testified without specific con-tradiction from Ramey that he had once heard Ramey,angered by a fish barrier put up by another individualbelow Ramey's property, assert that if Boley's fish werenot downstream from him, he would just poison all thefish in the stream. Accordingly, Boley requested thatWalker keep quiet about what Boley had seen untilBoley either sold his fish crop within the next 6 to 8weeks or got it insured.In the investigation of the incident Respondent wasunable to ascertain that any specific quantity of oil wasmissing. In investigating the matter further, however,Kilpatrick and Dyar did take a joint statement fromLance and Shook on October 18 confirming what theyhad reported to Boley. On the same date, Kilpatrickinterviewed Gonce who confirmed seeing the oil canoutside the service bay door.While Ramey denied having taken anything from theplant, Walker determined after reviewing Ramey'srecord and noting that Ramey had been found inside thepersonnel office behind a locked door in February, an of-fense for which he received a 3-day suspension6andafter having been reprimanded in April for not keepingthe supply room locked as instructed and a repeat of thatoffense in June, it was concluded by Walker that Rameyshould be discharged. Walker cleared this decision withhis superior, Roger Cathran,-on October 20, and the dis-charge thereafter was effectuated.The General Counsel asserts in arguing that Rameywas discriminatorily discharged in violation of the Act,that a prima facie case is established by Ramey's openunion support, Respondent's knowledge thereof, Re-spondent's opposition generally to the Union, andRamey's denial of any wrongdoing on October 15. Rec-ognizing that the issue herein is not necessarily whetherRamey actually removed the can of oil from the plantwithout permission, but whether Respondent had a rea-sonable basis for believing that he did, the GeneralCounsel argues that the evidence shows an absence ofany such reasonable basis. The General Counsel contendsthat the absence of a reasonable belief by Respondent isreflected in a number of factors. First and primarily inthis regard, it is contended that Respondent failed toconduct a thorough investigation of the matter as re-vealed by the fact that Ramey was never told the specif-ics of the accusations against him and his position there-on was never obtained. Respondent's failure to identifywitnesses to Ramey was based, the General Counselargues, on warrantless fears.7The General Counsel fur-ther points to the absence of any evidence resulting fromRespondent's investigation that there was an actual prop-erty loss by Respondent to substantiate genuine beliefthat a theft had occurred. Such investigation establishedalso no motive for the theft by Ramey. The inadequacyof Respondent's investigation, the General Counsel fur-ther contends, was revealed by its failure to closely ex-amine witnesses and its ignoring of inconsistencies in wit-nesses' statements.Finally, the General Counsel argues that even if Re-spondent had a reasonable belief of theft by Ramey, suchbelief would not warrant his discharge in light of hismany years of service to Respondent, the insignificancein value of the material taken and the leniency accordedother employees in similar situations in the past. Ramey'sdischarge under such circumstances, it is said, can onlyindicate Respondent's ulterior and discriminatory motiva-tion. The General Counsel's argument in the foregoingrespects is largely echoed in the Union's brief.Respondent's defense can be simply stated. It had areasonable basis for a belief that Ramey had taken a 5-gallon can containing oil from its premises without per-mission. That action when considered in context with6 It was this suspension which the Union had alleged was discriminato-ry in Case II-CA-10358, but the Region had declined to Issue a com-plaint on the allegation.7 In addition to assurances of confidentiality gi'.en Boley, Respondenthad also sought to assuage concerns of Lance and Shook about disclo-sures of their observations. Lance and Shook were admittedly not unionsupporters, and Lance testified herein that he feared reprisal from unionpeople. He based such fears on "general talk" about what union peopledo whenever they have a "disagreement on things," and the fact that un-identified people had twice previously tampered with his car causing awheel Ito come off on11 one occasion531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRamey's other infractions of Respondent's rules warrant-ed his discharge. Respondent acknowledges that it waswell aware of Ramey's union activity but such activitywas of longstanding and there was no evidence of an in-crease in such activity prior to Ramey's discharge or anyother evidence to show that union activities of Rameywere of great concern to Respondent in the final monthsof Ramey's employment. Lastly, Respondent claims thatif it had been disposed to discriminate against Ramey itwould have discharged Ramey rather than suspend himin February when it found Ramey behind a locked doorin Respondent's personnel office after regular officehours.ConclusionsI have carefully considered, examined, and evaluatedthe testimony of Lance, Shook, and Boley on the onehand, and Ramey on the other. I have also fully consid-ered their demeanor in testifying. Boley impressed me ashonest in his testimony regarding his observation of theevents which culminated in Ramey's suspension and dis-charge. Boley's testimony is made more credible by thefact that he perceived himself to be vulnerable to retalia-tion by Ramey so that he was not likely to fabricate afalse accusation against Ramey.8However, his testimonyof what he observed after leaving the plant is suspect be-cause his observation of Ramey's actions were from aconsiderable distance and it was dark. Yet, the accuracyof his identification of Ramey is supported by the claimthat he saw Ramey move his truck, and Ramey admits tohaving moved the truck closer to the plant. It is conceiv-able that Boley was in error in his identification of theobject he saw put in the back of Ramey's truck as an oilcan. However, Boley's testimony receives circumstantialsupport from Sheffield who testified he saw Rameycoming back into the plant after having moved his truck.Sheffield then went to the point where he had observedthe oil can earlier and found that it was gone.Lance was a less impressive witness. It is quite clearthat he gave a statement to the General Counsel onMarch 23, 1983, in which he stated that he had told Kil-patrick that he did not see if Ramey had anything in hishands when he came out of the service bay door on thenight in issue. This is a clear and specific contradictionof the statement he had given the Company in which hehad said he saw Ramey with what appeared to be a 5-gallon oil can.9Nevertheless, Lance was corroborated inhis testimony with respect to what he saw in Ramey'spossession by Shook. Shook impressed me as credible,and aside from the fact that neither he nor Lance was amember of the Union, there was no evidence of anyreason why he would have a reason to prevaricate con-cerning what he had observed. On the contrary, by re-turning into the plant and reporting what they had ob-served, Lance and Shook left themselves open to disci-' The record reflects that Boley's fish crop was valued in excess ofseveral thousand dollars.' Confronted with this contradiction, Lance asserted that Ramey waswith counsel for the General Counsel at the time the statement to theGeneral Counsel was given, although Ramey remained in another vehi-cle. Lance feared revelation of whatever he told counsel for the GeneralCounsel to Ramey.plinary action for having left the plant early. Indeed,both were given oral warnings on October 18 for havingbeen outside the plant on October 15 prior to shiftchange.Contrary to the contentions of the General Counseland the Charging Party, I can find no significant or ma-terial inconsistencies or variances in the testimony of Re-spondent's witnesses regarding the events of October 15-16. On the contrary, Boley, Lance, Shook, Sheffield, andGonce mutually corroborated each other. Their testimo-ny was cohesive and reasonable. '0In the face of this evi-dence, the General Counsel's case is based on the uncor-roborated and contradicted testimony of Ramey, the in-terested party, who stands to benefit from an award ofreinstatement and backpay. Such testimony may not con-stitute substantial evidence. F.W. Woolworth Co., 204NLRB 396, 397 (1973). In any event, weighing the testi-mony of Lance, Shook, Boley, Sheffield, and Gonceagainst the testimony of Ramey, I credit the former. Ifind, and conclude, that Respondent had a reasonablebasis to believe that Ramey had removed a 5-gallon canwith its contents without permission. I do not find it nec-essary to conclude that Ramey actually removed an oilcan from Respondent's premises. It is only necessaryhere to decide whether Respondent's actions againstRamey were predicated on a genuine belief that he wasinvolved in the unauthorized removal of Respondent'sproperty. See Greenhouse Restaurant, 221 NLRB 50(1975).Having found that there was a reasonable basis for agenuine belief by Respondent of misconduct on the partof Ramey, the issue nevertheless remains whether Re-spondent acted on its belief in this regard or simply usedit as a convenient excuse in order to discharge Rameyfor union considerations. Both the General Counsel andthe Union contend that Respondent's investigation of theevents of October 15 and 16 was so inadequate as to re-flect Respondent's discriminatory intent particularlywhen considered in light of Respondent's union hostil-ities. I find nothing inadequate with respect to Respond-ent's investigation. There is no good reason shown whyRespondent should have not believed Lance and Shookparticularly when their stories were substantiated bywhat Boley subsequently observed. It is true, on theother hand, that Respondent's investigation did notreveal the loss of any specific can or volume of oil.However, this was not surprising in view of the absenceof a detailed inventory maintained on such material. Butthe failure to ascertain a specific loss does not precludethe belief that a loss had occurred in light of what Re-spondent's witnesses had reported. Moreover, if Re-spondent had been inclined to fabricate a basis for dis-charging Ramey, it is more likely that it would have in-sured that its investigation revealed a specific loss.'o Contrary to the arguments of the General Counsel and the Union. Isee nothing illogical or unreasonable in Boley's failure to take the oil canback into the plant after he first saw it or in his failure to prevent Rameyfrom removing the oil can after he observed Ramey put the can in histruck. After all, the oil can and its contents were not of great monetaryvalue, and it was not clear to Boley at the time that Dyar had not givenRamey permission to take the can. The absence of such permission wasonly established the next day.532 AMERICAN THREAD CO.Further with respect to the argument of inadequacy ofRespondent's investigation of the affair, the GeneralCounsel and the Union contend that Respondent nevergave Ramey a meaningful opportunity to express his sideof the story. While it is true that Ramey was not advisedof the names of his accusers, he was advised that he wasaccused of an unauthorized removal of a 5-gallon canand its contents on the evening of October 15-16. Thatinformation was clearly sufficient to allow Ramey theopportunity to deny the specific accusation and he, infact, entered such a denial. I find Respondent's failure tospecifically identify to Ramey his accusers was not un-reasonable in light of the concerns expressed by Re-spondent's witnesses Boley and Lance. Accordingly, Ifind that Respondent's investigation was not so superfi-cial or inadequate as to warrant an inference that thebasis for Ramey's discharge was pretextual and discri-minatorily motivated.Turning to the General Counsel's argument that evenassuming a reasonable basis existed for a belief of miscon-duct by Ramey, his discharge was nevertheless unwar-ranted, it must initially be noted that within the 9 monthspreceding his discharge, Ramey had received three seri-ous warnings regarding his actions. One involved the se-rious offense of being found in Respondent's locked per-sonnel office. That offense in itself was sufficient to raiseRespondent's doubts as to Ramey's integrity notwith-standing his long prior employment. Respondent's disci-pline of Ramey on that occasion was not urged by theGeneral Counsel to be discriminatory. Nor was it con-tended that the two warnings of Ramey for his subse-quent failure to lock the supply room containing valuablematerials were discriminatorily motivated. These priorinfractions cannot be dismissed as insignificant or insub-stantial. Objectively viewed they clearly tend to support,I conclude, Respondent's decision to terminate Ramey inlight of its reasonable belief that he had removed compa-ny property without authorization.With respect to disparate treatment in deciding on dis-charge of Ramey rather than the imposition of a lesserpenalty, the undisputed evidence does establish that Re-spondent some 10 years earlier had discharged, but thenrehired, an employee who had been involved in a moreserious theft, more serious in the sense of the greatervalue of the items stolen. Respondent through Dyar ex-plained, however, that the employee there involved hadultimately admitted his involvement in the theft and wasreinstated after considering his prior work record withno warnings and considering his needs which promptedthe theft. That situation Respondent would distinguishfrom the case sub judice on the basis that here Rameyhad never admitted his involvement in any theft. More-over, Ramey did not have the clean record that theother employee had.Dyar also testified that Ramey was involved in prioraccusations involving theft 12 years earlier. In thisregard, Dyar testified that Ramey had reported to himthe theft of certain metric tools by named employees anddirected Dyar to where the tools were hidden in theplant. Upon investigation, the persons identified byRamey denied any theft and, on the other hand, accusedRamey of having stolen a metric chain from Respond-ent's supply room. Ramey denied the accusation. Dyartestified he was unable to resolve the counteraccusationsand, therefore, took no disciplinary actions againstanyone involved except that he warned each that any re-currence would result in a discharge.I do not view Respondent's response to the prior inci-dents of theft as reflecting disparate treatment of Rameyin the instant case. Since Ramey acknowledged nowrongdoing, discipline short of discharge would serveno remedial or correctional purpose. Furthermore, theimposition of the discharge penalty here is not dispropor-tionate to the misconduct when considered in the contextof Ramey's more recent employment record. Respond-ent's argument that if it had desired to rid itself ofRamey because of his union activities, it would havedone so in February when his unauthorized presence inthe personnel department was discovered also has con-siderable merit. Although Ramey occupied the positionof neither president nor vice president of the Union inFebruary, he was still on the Union's executive board atthe time. And, finally, the incident involving Ramey anda counteraccusation of theft several years earlier, ratherthan showing disparate treatment of Ramey in the instantcase, reflects that his discharge was wholly consistentwith Dyar's earlier threat on the prior occasion. More-over, and in any event, it is clear that Dyar entertaineddoubts as to the accuracy of the counteraccusations of allthe employees involved in that incident. Accordingly, Ican discern no disparate treatment of Ramey in the in-stant case.Considering all the foregoing, I find and conclude thatRespondent had a reasonable basis for its belief thatRamey had engaged in misconduct by the unauthorizedremoval of an oil can and its contents from Respondent'spremises. Under these circumstances, I further find andconclude that Respondent has successfully rebutted theGeneral Counsel's prima facie case under the principlesof Wright Line, supra. I shall, therefore, recommend dis-missal of the 8(a)(3) allegation of the complaint with re-spect to Ramey.CONCLUSIONS OF LAW1. American Thread Company is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2. Amalgamated Clothing & Textile Workers Union,AFL-CIO, CLC, is a labor organization within themeaning of Section 2(5) of the Act.3. By discontinuing its practice of allowing VirgilRamey to leave its plant early in order to be preparedfor employee parking lot problems, and by more closelyobserving Ramey during his breaktimes, all because ofhis union activities, Respondent engaged in, and is en-gaging in, unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4. The unfair labor practices set forth above are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.5. Respondent did not violate Section 8(a)(3) of theAct in its failure to grant overtime to Ramey on August533 DECISIONS OF NATIONAL LABOR RELATIONS BOARD23, 1982, or its suspension and discharge of Virgil Rameyon and after October 18, 1982.6. Respondent has not violated the Act in any othermanner not specifically found above.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section8(a)(1) of the Act, I shall recommend to the Board thatRespondent be ordered to cease and desist therefrom andto take certain affirmative action designed to effectuatethe policies of the Act to include the posting of an ap-propriate notice to employees.On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommended IORDERThe Respondent, American Thread Company,Rosman, North Carolina, its officers, agents, successors,and assigns, shall1. Cease and desist from(a) Discontinuing any practices which may be deemedbeneficial to its employees in order to interfere with em-ployee activity on behalf of Amalgamated Clothing &Textile Workers Union, AFL-CIO, CLC, or any otherlabor organization.(b) More closely observing employees during theirbreaktime in order to interfere with their activities onbehalf of a labor organization.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them by the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Post at its Rosman, North Carolina facility, copiesof the attached notice marked "Appendix."12Copies ofthe notice, on forms provided by the Regional Directorfor Region 11, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60i If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.1a If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.IT IS FURTHER ORDERED that the complaint be dis-missed to the extent it alleges any unfair labor practicesnot specifically found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board has found that we have violatedthe National Labor Relations Act, as amended, and hasordered us to post this notice.The Act gives employees the following rights.To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo engage in activities together for the purposeof collective bargaining or other mutual aid or pro-tectionTo refrain from any or all such activities.WE WILL NOT discontinue any practice which may bebeneficial to employees in order to interfere with theiractivity on behalf of Amalgamated Clothing & TextileWorkers Union, AFL-CIO, CLC, or any other labor or-ganization.WE WILL NOT more closely observe you during yourbreaktime in order to interfere with your activities onbehalf of the above-named labor organization, or anyother labor organization.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsset forth above.AMERICAN THREAD COMPANY534